Beck, J.
*4201*' de<|iTcTOvd titles Fstatute oflrantations. *419— I. Plaintiffs claim under tax deeds executed in 1881 upon tax sales made in 1876 for taxes *420of 1875. The defendants, to defeat plaintiffs’ title, rely upon tax deeds under which they claim, executed in 1884, upon tax sales * , _ ' ^ „ „ * jV made'm 1869, for taxes of 1868. It thus appears- that the tax sales under which defendants claim were had about seven years before the tax sales under which plaintiffs claim, and their deeds were executed, about three years after the tax deeds under which plaintiffs claim title. The defendants, or their grantors or assignors holding the tax-sale certificate, were entitled to a tax deed in 1878, three years before the tax sales under which plaintiffs claim, and twelve years before plaintiffs’ tax deed was executed. Defendants’ right to enforce the execution of a tax deed under the tax sale to them was, and had been for ten years, barred at the time plaintiffs’ deed was executed ; and, indeed, we think it probable that it was so barred when the tax sale was made to plaintiffs. ■ The county treasurer could not have been compelled to execute a deed upon the tax sale to defendants when plaintiffs’ deed was executed and probably even when the tax sale under which plaintiffs’ claim was had. Hintrager v. Traut, 69 Iowa, 746. The plaintiffs, at the time the deed under which they claim was executed, were authorized to believe that all rights under defendants’ tax sale had been abandoned. The right to a deed was barred under- the law. Plaintiffs were not required to regard defendants’ tax certificate. as existing, and so in force as to authorize. a deed to be executed thereon. They were therefore not required to protect their interest against it by redemption or by any other act. The defendants’ tax title cannot therefore be set up to defeat the tax title upon which plaintiffs rely.
2 _:wh0 question deed. - II. Code, section 897, provides that “no person shall be permitted to. question the title acquired by a treasurer’s deed without first showing that he or person under whom he claims title had title to the' property at the time of the sale.” At the time of plaintiffs’ tax sale defendants or' those under whom they claim held a tax-sale certificate *421made seven years before. The certificate did not give title to the land. Rice v. Bates, 68 Iowa, 393. It was evidence of a right to a deed upon certain conditions prescribed by law, which would convey title when executed. If this right was not barred by the statute of limitations, it was a right to acquire a title at a future time; it was not a title. But,the statute above quoted requires the person resisting a tax title to show that he' had title at the time of the sale. This provision stands in the way of defendants’ claim. Had those under whom defendants claim held a tax title to the land, or any other title supporting a bona-fide claim to the land, or an interest therein, they could have resisted the tax title of plaintiffs. But they held no title or claim to a present interest in the land, — they held a right to a future interest depending upon conditions prescribed by the law. It will not do to show, as a compliance with the provision of the statute,'a lien ór a contingent right to the acquisition of the title. The law requires that the title to the land be shown. It is probably not necessary to show a perfect title to all interests in the land, but such a title must be shown as will support a bona-fide claim to the land ; that is, to title to the land. Adams v. Burdick, 68 Iowa, 666, is not inconsistent with these views. The case holds that a tax title will support resistance to another, tax title. ’ In this case defendants did not hold the tax title; they had but a certificate for a tax deed. In our opinion defendants fail to show title in the land which will authorize them to resist plaintiffs’ claim to the land. Other questions discussed by counsel need not be considered, as our views on the foregoing points'are decisive of the case.
Affirmed.